DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/16/2021 was filed after the mailing date of the office action mailed on 10/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	3.	The Applicants submitted claim amendments on 4/16/20201 in response to the office action mailed on 10/21/2020.  The status of the claims is as follows.

Claim Rejections - 35 USC § 102
4.	Claims 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0242275 A1) to Zhamu et al.  (hereinafter Zhamu).
 	The above noted rejection is hereby withdrawn.




Claim Rejections - 35 USC § 103
5.	Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0242275 A1) to Zhamu et al.  (hereinafter Zhamu).
The above noted rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





s 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0242275 A1) to Zhamu et al.  (hereinafter Zhamu) in view of (US 4,898,905) to Kawakami et al.  (hereinafter Kawakami).
Zhamu is directed toward a method of preparing an article having a sliding surface.  Zhamu discloses at paragraph [0021] that a resin is impregnated with the graphene oxide.  Zhamu discloses at paragraph [0040] that the resin may be reinforced with a carbon matrix.  Zhamu discloses at paragraph [0043] that several processing methods are disclosed where the resin undergoes a heating phase followed by hardening upon cooling to room temperature.  Zhamu discloses at paragraph [0065] that the graphene may be in single layer to multiple layers having a thickness of less than 100 nm that reads on a dimension of less than 2 microns.  Zhamu discloses at paragraph [0071] that the porous substrate is impregnated with the graphene gel.  Zhamu discloses at paragraph [0070] that the graphene is chemically bonded (cured/hardened) to the substrate.  Zhamu discloses at paragraph [0086] that in Fig. 3(c) the graphene is chemically modified to include a carboxylic acid group that reads on being functionalized.  Zhamu discloses at paragraph [0175] that the polymer film is carbonized.  
Kawakami is directed toward producing a sliding material having graphite particles impregnated.  Kawakami teaches at (C1, L41-L49) that a sliding material having graphite is provided that is impregnated into a binder substrate.  Kawakami teaches at (C3, L1-L10) that the graphite is either spherical or flakey having an interplane distance of 3.5 A or less.  Kawakami teaches at (C5, L1-L20) that the binder is shaped and then baked and the resin is allowed to harden.  Kawakami teaches at 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Zhamu in view of the teachings of Kawakami to select each and every element as arranged in claims that forms a prime facie case of obviousness that reads on claims 1-8 and 10-15.

Allowable Subject Matter
9.	Claim 9 is allowed.

10.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach a sliding surface of graphene that includes Applicants species of graphitic particles.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766